EXAMINER’S AMENDMENT

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority

Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy of German parent Application No. DE102019201754.1, filed on 02/11/2019 was received with the present application.

Examiner’s Amendment

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with applicant’s representative, Scott Wakeman on 07/27/2021.

The application has been amended as follows:

In the Claims:
In claim 3, line 2, the limitation “the outer cylindrical surface of outer ring” has been amended to read -- the outer cylindrical surface of the outer ring --.
In claim 6, line 4, the limitation “the inner portion of the recess.” has been amended to read -- the inner portion of the at least one recess. --.
In claims 8, line 2, the limitation “a radially outer surface” has been amended to read -- the radially outer surface --.
In claims 11, line 3, the limitation “the first pulley device” has been amended to read -- the pulley part --.
In claim 13, line 2, the limitation “a groove in the bearing outer ring.” Has been amended to read -- a groove in the outer ring of the bearing. --.

Reasons for Allowance

The following is an examiner’s statement of reasons for allowance:

Claims 1-15 are allowed.

The prior art of record, either individually or in combination, fail to teach or suggest, a pulley device having the particular combined structure recited within independent claim 1. More, specifically, a pulley device comprising: a bearing with an outer ring and an inner ring, and a first pulley part and a second pulley part, both mounted on the outer ring of the bearing; each of the cylindrical outer portion of at least one of the first pulley part and the second pulley part having at least one radial through hole; and the cylindrical inner portion of the first pulley part having a first portion that is deformable between a first configuration and a second configuration; wherein, the first pulley part is axially moveable relative to outer ring of the bearing or the second pulley part when said first portion is in the first configuration, and the first pulley part forms and interference fit with the outer ring of the bearing or the second pulley part when said first portion is in the second configuration.
	Rasche (International Patent Publication W02006/092187A1), which appears to be the closest related prior art to applicant’s claimed invention, teach (Figures 1-4) a pulley device (tensioning roller 31) for supporting a belt of chain tensioning idler or a runner roller (as described in the Abstract), the pulley device (tensioning roller 31) comprising: a bearing (roller bearing 33) having an outer ring (outer rings 30a and 30b) mounted for rotation relative to a coaxial inner ring (inner ring of the roller bearing 33 defined by the pin/ bolt 32); a first pulley part (running disk 34a) and a second pulley part (running disk 34b), both being C-shaped in cross section (as disclosed in paragraph 0035) and mounted on the outer ring (outer rings 30a and 30b) axially adjacent to one another; each of the first and second pulley parts (running disks 34a and 34b) having a cylindrical inner portion (hub 43a of the running disk 34a and hub 43b of the Rasche fail to explicitly disclose, the cylindrical outer portion of the first pulley part (jacket portion 26 of the running disk 34a) and/or the cylindrical outer portion of the second pulley part (jacket portion 26 of the running disk 34b) including at least one radial through hole, or the cylindrical inner portion of the first pulley part (hub 43a of the running disk 34a) including a first portion that is deformable between a first configuration and a second configuration so as to function in the exact manner described within claim 1 limitations. 
Nevertheless, other examples of prior art, such as Nicola (International Patent Publication W02007/101771A1), does teach (Figures 1-2) a pulley device (belt pulley 1) comprising: a bearing (roller bearing 2) having an outer ring (outer ring 6) mounted for rotation relative to a coaxial inner ring (offset raceways 4a and 4b on the axle 3); a first pulley part (left side half-shell 8a of the running disk 7a) and a second pulley part (right side half-shell 8a of the running disk 7a); each of the first and second pulley parts (left side half-shell 8a and right side half-shell 8a) having an cylindrical inner portion (hub 9a) with a cylindrical inner surface (inner surface of the hub 9a that is in contact with the outer ring 6) mounted on the radially outer surface of the outer ring (outer surface of the outer ring 6 that is in contact with the hub 9a), a cylindrical outer portion (jacket portion 10a) with a cylindrical outer surface (outer surface of the jacket portion 10a), and an intermediate portion (lateral portion/ central web 11) extending radially inward from the cylindrical outer portion (jacket portion 10a) to the cylindrical inner portion (hub 9a); the first and second pulley parts (left side half-shell 8a and right side half-shell 8a), both being formed integral; and the cylindrical inner portion of the first pulley part (hub 9a of the left side half-shell 8a) having a first portion (annular groove 13) that is deformable from a first configuration (when the annular groove 13 on the hub 9a is not engages with the recess 14 on the outer ring outer ring 6 of the roller bearing 2) in which the first pulley part (left side half-shell 8a) is axially movable relative to the outer ring (outer ring 6) and the second pulley part (right side half-shell 8a) to a second configuration (when the annular groove 13 on the hub 9a is engaged with the recess 14 on the outer ring outer ring 6 of the roller bearing 2) in which the first Nicola also fail to teach, the cylindrical outer portion of the first pulley part (jacket portion 10a of the left side half-shell 8a) and/or the cylindrical outer portion of the second pulley part (jacket portion 10a of the right side half-shell 8a) including at least one radial through hole, or the opening of the first pulley part (open side of the left side half-shell 8a) facing the opening of the second pulley part (open side of the right side half-shell 8a) when the first and second pulley parts (left side half-shell 8a and right side half-shell 8a) are mounted on the outer ring (outer ring 6) of the bearing (roller bearing 2). 
Although, Wood (Great Britten Patent Publication GB141829A) suggest proving at least one radial though hole on the cylindrical outer portion of the fist pulley part and the second pulley part in a pulley device, it would not have been conceivable to one of ordinary skill in the art to modify the pulley device taught by either Rasche or Nicola in order to provide the cylindrical outer portion of the first and/ or second pulley parts in said pulley devices with at least one radial though hole. Precisely because, the at least one radial though hole on the cylindrical outer portion of the fist pulley part and the second pulley part in Wood’s pulley device is designed to allow a tool (i.e. screw driver) to be inserted into the pulley device to tighten a screw that fixes/ secure to said pulley device to a central shaft, while the first and second pulley parts in the pulley device taught by both Rasche and Nicola can be interference fitted on to the outer ring of a bearing by simply sliding the first and second pulley parts onto said outer ring without employing any additional tools to deform a first portion on the cylindrical 
Accordingly, the pulley device and the method claimed by the applicant within corresponding claims 1-15, are all determined to be allowable over prior art of record.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: See the attached PTO-892 for complete list of pertinent prior art references made of record by the examiner.	

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAVEEN J DIAS whose telephone number is (571) 272-2195.  The examiner can normally be reached on Monday-Thursday 8:00AM - 4:30PM, Alternate Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL MANSEN can be reached on (571) 272-6608. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/R.J.D./Examiner, Art Unit 3654